TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00409-CV


Aspen Square Management, Inc. and Longhorn Bentley, LLC d/b/a
Longhorn Landing Apartments, Appellants

v.

Jordan VanDusen, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-09-001608, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants Aspen Square Management, Inc. and Longhorn Bentley, LLC d/b/a
Longhorn Landing Apartments and appellee Jordan VanDusen have agreed to settle this matter and
have filed a joint motion to set aside the trial court's final judgment and findings without regard to
the merits and to remand the cause for disposition in conformity with their settlement agreement. 
See Tex. R. App. P. 42.1(a)(2)(B).  We grant the motion, set aside the trial court's judgment and
findings without regard to the merits, and remand the cause to the trial court for disposition in
conformity with the parties' settlement agreement.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Vacated and Remanded on Joint Motion
Filed:   December 29, 2011